DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's duplicate claim sets filed 8/2/2021 and 8/4/2021 have been entered. Claims 1, 4, 6-10, 13-16 and 18 remain pending, of which claims 1, 4, 6, 8 and 9 are being considered on their merits. Claims 7, 10, 13-16 and 18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a product comprising a textured substrate and cells, and the species of “operative to facilitate cell migration” (claim 8) and the texture recited in claim 9, in the reply filed on 2/5/2020 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (U.S. PGPUB 2010\0226943) in view of Nikkhah et al (2012, Biomaterials, 33: 5230- 5246).
Regarding claim 1, Brennan teaches a substrate having a texture, with a cell type on said substrate, wherein said cells have an orientation (see Figures 1 and 8C – 11 for example); regarding claim 1, it is noted that the claims are drawn to a product which is timeless, not a method of growing cells. Regarding claims 1 and 8, Brennan teaches the pattern is functional to cause cell migration, growth, and differentiation of stem cells (see paragraphs [0109], [0159] and [0181]); Brennan’s pattern is functional to cause cell migration reads on the functional limitation wherein the texture determines a direction for cell growth. Regarding claim 1, the spaced features of the texture have different geometries and different dimensions, are about spaced 10 nanometers to about 500 micrometers and define a tortuous pathway (see Figures 1 and 8C, and paragraphs [0062] and [0073]). Regarding claim 1, Brennan teaches the textured substrates can be used with stem or progenitor cells (see paragraph [0181]). Regarding claim 9, Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene (see paragraphs [0043], [0050], [0056], [0085], [0100], [0188] and [0198]).  
Brennan does not teach the type of stem cells on the substrate (claims 1 and 6). Brennan is silent as to the functional limitations wherein the features cause an average cellular aspect ratio of cells on the texture to increased (claims 1 and 4). Brennan’s working example does not use one of the texture materials in claim 9. 
Nikkhah teaches a substrate having a lattice texture with cells on said textured substrate, wherein said cells have an orientation (see Figure 2(k), col. 2 on page 5236, and col. 1 on page 5237). Nikkhah teaches cells cultured on lattice textures differentially elongate and migrate along the direction of the long side of rectangular grids, compared to square ones (see col. 2 on page 5236). Regarding claim 5, Nikkhah teaches an example wherein mesenchymal stem cells are cultured on the lattice textures (see col. 1 on page 5237). Regarding claim 6, 
It would have been obvious to combine Brennan with Nikkhah to use human MSCs on textured substrates. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nikkhah’s human MSCs on Brennan’s textured substrates because Brennan teaches the textured substrates can be used with stem or progenitor cells and Nikkhah teaches that human MSCs can be cultured on textured substrates. The skilled artisan would have been motivated to use human MSCs on textured substrates because Nikkhah teaches that human MSCs can be cultured on textured substrates.
It would have been obvious to use a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture. A person of ordinary skill in the art would have had a reasonable expectation of success in using a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture because Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene. The skilled artisan would have been motivated to use a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture because Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene.
Brennan is silent as to an average cellular aspect ratio of cells on the texture. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells on the texture differs, and if so to what extent, from the cells on the texture discussed in Brennan.  The prior art texture appears to have an identical structure as the claimed texture (see Figure 1 of the instant specification and Figure 1A of Brennan), and therefore it appears it would have the same effect on cells. The cited art taken as a whole demonstrates a reasonable probability that the cells on the texture of the prior art is either identical or sufficiently similar to the claimed cells on the texture that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. 

    PNG
    media_image1.png
    456
    318
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    385
    396
    media_image2.png
    Greyscale

  FIG 1 of the instant specification                                          FIG. 1A of Brennan


	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 8/2/2021 and 8/4/2021 have been fully considered but they are not persuasive.
Applicant again alleges that while Brennan teaches growing cells on the textured surface, Brennan does not teach that the orientation of the spaced features of the textures would determine a direction for cell growth. As an initial matter, it is noted that the functional limitation wherein “the texture determines a direction for cell growth” is broad as it does not limit to any directional relationship between the orientation of the texture and the direction of cell movement. As stated above, Brennan specifically highlights that cells grown on the texture migrate, and migration in any direction reads on the functional limitation wherein “the texture determines a direction for cell growth”. Applicant highlights that in paragraph [0109], Brennan teaches that their product generally deters from bioadhesion, but that it can also be used such 
Applicant alleges that while the secondary reference Nikkhah does also teach migration, orientation, and changes in cellular aspect ratio on textured surfaces, that Nikkhah does not teach a texture with the same structure as the claimed product. However, as stated above, the rejection is over the product of Brennan, not the product taught by Nikkhah, and therefore this argument is not persuasive. Applicant continues by alleging that Nikkhah teaches away from Brennan’s product since Nikkhah teaches cells had the greatest migration speeds on products with smaller features and applicant alleges that Brennan advocates for larger features. As an initial matter, as shown above in Figure 1A of Brennan, Brennan exemplifies the use of features on the micrometer scale which are within the size range that applicant highlights is taught in the review article by Nikkhah. Therefore even if this one teaching from the Nikkhah review article highlighted by applicant were considered alone, it does no teach away from Brennan’s device since both references teach overlapping sizes of textures. Importantly, the Brennan reference is not concerned with features that promote the fastest migration speeds, so Nikkhah’s teaching does not teach away from Brennan. Again, and most importantly, the rejection is not over any one of Nikkhah’s textured substrates, but rather over Brennan’s textured substrate and the obviousness to put stem cells on Brennan’s substrate. As stated in the above rejection, Brennan teaches that the substrate can be used with stem cells, and Nikkhah teaches that stem cells can be grown on textured substrates. 
Applicant highlights data in the specification wherein they observed that cells on features that have larger spacing, 5 micrometers versus 2 micrometers, have an increased aspect ratio . 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653